COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-08-498-CV
 
IN THE
INTEREST OF J.L.R., II, A.R.L.R., AND T.R., 
CHILDREN
 
                                                 AND
 
                                        NO.
2-08-499-CV
 
IN THE INTEREST OF J.D.BW.R., 
A CHILD
 
                                              ------------
 
           FROM COUNTY
COURT AT LAW NO. 1 OF PARKER COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Thomas R. appeals the trial court=s orders
terminating his parental rights to his children J.L.R., II, A.R.L.R., T.R., and
J.D.BW.R.  We affirm.




Appellant=s
court-appointed appellate counsel has filed a motion to withdraw and an Anders[2]
brief in support stating that after diligently reviewing the record, he
believes any appeal in these consolidated cases would be frivolous.
The brief meets the requirements of Anders
by presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds of error to be advanced.[3]  Appellant=s
counsel delivered a copy of the motion and supporting brief to appellant
advising him of his right to contest the motion, review the record, and file a
pro se brief with this court.  The time
for filing such a brief has expired, and we have not received a pro se
brief.  The State has not filed a brief.
As the reviewing appellate court, we must conduct
an independent evaluation of the record to decide whether counsel is correct in
determining the appeals are frivolous.[4]




Having carefully reviewed the record and the
appellate brief, we agree with appellate counsel that appellant=s
appeals are frivolous and without merit. 
We find nothing in the record that might arguably support the appeals.[5]
Accordingly, we affirm the trial court=s
termination orders and grant counsel=s motion
to withdraw. 
 
 
 
PER
CURIAM
 
 
PANEL:  CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED:  August 13, 2009




[1]See Tex. R. App. P. 47.4.


[2]Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).


[3]See In re K.M., No. 02-01-00349-CV,
2003 WL 2006583, at *2 (Tex. App.CFort Worth May 1, 2003, no pet.) (mem. op.)
(citing Anders, 386 U.S. at 747, 87 S. Ct. at 1401).


[4]See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).


[5]See Bledsoe v. State, 178 S.W.3d 824, 827
(Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850 (Tex. App.CDallas 2009, pet.
denied); K.M., 2003 WL 2006583, at *3.